 



Exhibit 10.1

AMENDMENT NUMBER TWO TO
ROCK-TENN COMPANY
1993 EMPLOYEE STOCK PURCHASE PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998)

      Pursuant to the power reserved in § 17 of the Rock-Tenn Company 1993
Employee Stock Purchase Plan (as amended and restated effective January 1,
1998), Rock-Tenn Company hereby amends § 5 of the Plan to read as follows:

“Stock Available for Options.

One million shares of Stock shall (subject to shareholder approval) be added
effective January 1, 2004 to the number of shares of Stock then available under
this Plan. All such shares of Stock shall be available for purchase from
Rock-Tenn upon the exercise of options granted under § 9 of this Plan, and any
shares of Stock which are subject to options granted as of the first day of a
Purchase Period but which are not purchased on the related Exercise Date shall
again become available for purchase under this Plan.”

      This Amendment Number Two shall be effective January 1, 2004, but no
shares covered by this Amendment Number Two shall be issued absent the approval
of this Amendment Number Two by Rock-Tenn Company’s shareholders at the 2004
Annual Meeting of such shareholders.

              ROCK-TENN COMPANY               By:   /s/ Steven C. Voorhees      
 

--------------------------------------------------------------------------------

    Date:   February 9, 2004

 